11-2562
     United States v. Gallagher


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of April, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                BARRINGTON D. PARKER,
 9                PETER W. HALL,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               11-2562
17
18       THOMAS E. GALLAGHER,
19                Defendant-Appellant,
20
21       SYED A. BABAR, AKA ALI, AKA ASAD,
22       DAVID AVIGDOR, NATHAN M. RUSSO, REHAN
23       QAMAR, MOHAMMAD SALEEM, RAB NAWAZ,
24       MORRIS I. OLMER, WENDY WERNER,
25       MARSHALL ASMAR,
26                Defendants.
27
28       - - - - - - - - - - - - - - - - - - - -X

                                                  1
 1   FOR APPELLANT:             Marjorie M. Smith, Law Office of
 2                              Marjorie M. Smith, Piermont,
 3                              N.Y.
 4
 5   FOR APPELLEE:              Susan L. Wines, Eric J. Glover,
 6                              Assistant United States
 7                              Attorneys, Sandra S. Glover,
 8                              Assistant United States Attorney
 9                              (of counsel), for David B. Fein,
10                              United States Attorney for the
11                              District of Connecticut, New
12                              Haven, Conn.
13
14        Appeal from a judgment of the United States District
15   Court for the District of Connecticut (Thompson, J.).
16
17        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
18   AND DECREED that the judgment of the district court be
19   AFFIRMED.
20
21
22        Thomas E. Gallagher appeals from a judgment of
23   conviction for one count of making false statements to the
24   federal government in violation of 18 U.S.C. § 1001. We
25   assume the parties’ familiarity with the underlying facts,
26   the procedural history, and the issues presented for review.
27
28        Gallagher argues that his within-Guidelines 60-month
29   sentence--the statutory maximum--is unreasonable.
30   Reasonableness review “involves consideration not only of
31   the sentence itself, but also of the procedures employed in
32   arriving at the sentence. Reasonableness review does not
33   entail the substitution of our judgment for that of the
34   sentencing judge. Rather, the standard is akin to review
35   for abuse of discretion.” United States v. Fernandez, 443
36   F.3d 19, 26-27 (2d Cir. 2006) (citations omitted).
37
38        Gallagher was an essential party in a four-year-long
39   mortgage fraud conspiracy that resulted in $3 million in
40   losses to various lenders and the Federal Housing
41   Administration. He continued the scheme after receiving
42   warnings about his conduct, and he used his position of
43   influence in the community to vouch for the character of a
44   co-conspirator. As such, his sentence “can[] be located

                                  2
 1   within the range of permissible decisions.” United States
 2   v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc)
 3   (internal quotation marks omitted) (discussing review for
 4   substantive reasonableness).
 5
 6        Gallagher’s contentions that the court did not
 7   adequately justify his sentence are also unavailing. After
 8   the court analyzed Gallagher’s arguments for a downward
 9   departure and the government’s arguments for a within-
10   Guidelines sentence, the court concluded that the
11   “aggravating facts and circumstances here [do] not simply
12   outweigh the positives, . . . they overwhelm them.” See
13   also United States v. Jones, 531 F.3d 163, 174 (2d Cir.
14   2008) (“Sentencing is not, after all, a precise science.
15   Rarely, if ever, do the pertinent facts dictate one and only
16   one appropriate sentence.”) (citation omitted).
17
18
19        Finding no merit in Gallagher’s remaining arguments, we
20   hereby AFFIRM the judgment of the district court.
21
22
23                              FOR THE COURT:
24                              CATHERINE O’HAGAN WOLFE, CLERK
25




                                  3